Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Claimed invention:
Patented claims:
1. An image processing system, comprising: a plurality of image processing apparatuses including a first image processing apparatus which extracts an object region from a first image captured by a first image capturing apparatus and a second image processing apparatus which extracts an object region from a second image captured by a second image capturing apparatus; and an image generating apparatus configured to generate a virtual viewpoint image based on image data corresponding to object regions extracted by the plurality of image processing apparatuses, wherein the first image processing apparatus is connected to the second image processing apparatus, and wherein the first image processing apparatus obtains the image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus, and transmits, to the image generating apparatus, the obtained image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus and the image data corresponding to the object region extracted by the first image processing apparatus.
1. An image processing system, comprising: a plurality of image processing apparatuses including a first image processing apparatus which extracts an object region from a first image captured by a first camera in a plurality of cameras and a second image processing apparatus which extracts an object region from a second image captured by a second camera in the plurality of cameras; and an image generating apparatus configured to generate a virtual viewpoint image based on image data corresponding to the object regions extracted by the plurality of image processing apparatuses, wherein the plurality of image processing apparatuses are connected to each other through a daisy chain, wherein image data corresponding to the object regions extracted by the first and second image processing apparatuses is transmitted to the image generating apparatus in accordance with the daisy chain connection between the plurality of image processing apparatuses, and wherein the first image processing apparatus receives the image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus through the daisy chain, and transmits the received image data and the image data corresponding to the object region extracted by the first image processing apparatus.
2. The image processing system according to Claim 1, wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by a corresponding image capturing apparatus.
2. The image processing system according to claim 1, wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by the corresponding one of the cameras, and wherein the at least one of the first and second image processing apparatuses compresses the image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that a compression rate of the image data corresponding to the extracted object region is lower than a compression rate of the image data corresponding to the extracted non-object region and transmits the compressed image data.
3. The image processing system according to Claim 2, wherein the at least one of the first and second image processing apparatuses compresses the image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that a compression rate of the image data corresponding to the extracted object region is lower than a compression rate of the image data corresponding to the extracted non-object region and transmits the compressed image data.
2. The image processing system according to claim 1, wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by the corresponding one of the cameras, and wherein the at least one of the first and second image processing apparatuses compresses the image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that a compression rate of the image data corresponding to the extracted object region is lower than a compression rate of the image data corresponding to the extracted non-object region and transmits the compressed image data.
4. The image processing system according to Claim 2, wherein the at least one of the first and second image processing apparatuses transmits image data corresponding to the extracted object region without compression and transmits image data corresponding to the extracted non-object region after the image data corresponding to the extracted non-object region is compressed.
3. The image processing system according to claim 1, wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by the corresponding one of the cameras, and wherein the at least one of the first and second image processing apparatuses transmits image data corresponding to the extracted object region without compression and transmits image data corresponding to the extracted non-object region after the image data corresponding to the extracted non-object region is compressed.
5. The image processing system according to Claim 2, wherein the at least one of the first and second image processing apparatuses transmits image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that transmission of the image data corresponding to the extracted non-object region is less frequently that transmission of the image data corresponding to the extracted object region.
4. The image processing system according to claim 1, wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by the corresponding one of the cameras, and wherein the at least one of the first and second image processing apparatuses transmits image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that transmission of the image data corresponding to the extracted non-object region is less frequently that transmission of the image data corresponding to the extracted object region.
6. The image processing system according to Claim 2, wherein the image data corresponding to the extracted object region and the image data corresponding to the extracted non-object region are transmitted to one of the plurality of image processing apparatuses which is different from the at least one of the first and second image processing apparatuses or the image generating apparatus.
5. The image processing system according to claim 2, wherein the image data corresponding to the extracted object region and the image data corresponding to the extracted non-object region are transmitted to one of the plurality of image processing apparatuses which is different from the at least one of the first and second image processing apparatuses or the image generating apparatus.
7. The image processing system according to Claim 2, wherein the image data corresponding to the extracted non-object region is image data of the non-object region.
6. The image processing system according to claim 2, wherein the image data corresponding to the extracted non-object region is image data of the non-object region.
8. The image processing system according to Claim 1, wherein one of the plurality of image processing apparatuses which is different from a first one of the image processing 137apparatuses in predetermined order generates image data to be transmitted to a next one of the image processing apparatuses in the predetermined order based on image data corresponding to the extracted object region and image data corresponding to an object region extracted by a preceding one of the image processing apparatuses in the predetermined order.
7. The image processing system according to claim 1, wherein one of the plurality of image processing apparatuses which is different from a first one of the image processing apparatuses in predetermined order generates image data to be transmitted to a next one of the image processing apparatuses in the predetermined order based on image data corresponding to the extracted object region and image data corresponding to an object region extracted by a preceding one of the image processing apparatuses in the predetermined order.
9. The image processing system according to Claim 1, wherein the image generating apparatus is further configured to obtain information on a virtual viewpoint; and wherein the image generating apparatus is configured to generate the virtual viewpoint image based on a position of the virtual viewpoint and a direction from the virtual viewpoint based on the obtained information.
8. The image processing system according to claim 1, wherein the image generating apparatus is further: configured to receive information on a virtual viewpoint; and wherein the image generating apparatus is configured to generate the virtual viewpoint image based on a position of the virtual viewpoint and a direction from the virtual viewpoint based on the received information.
10. The image processing system according to Claim 9, wherein the image generating apparatus is further configured to generate three-dimensional shape data of objects based on image data corresponding to the object regions extracted by the plurality of image processing apparatuses, and wherein the image generating apparatus is configured to generate a virtual viewpoint image based on the generated three-dimensional shape data and the position of the virtual viewpoint and the direction from the virtual viewpoint 138corresponding to the obtained information.
9. The image processing system according to claim 8, wherein the image generating apparatus is further: configured to generate three-dimensional shape data of objects based on image data corresponding to the object regions extracted by the plurality of image processing apparatuses, and wherein the image generating apparatus is configured to generate& a virtual viewpoint image based on the generated three-dimensional shape data and the position of the virtual viewpoint and the direction from the virtual viewpoint corresponding to the received information.
11. The image processing system according to Claim 1, wherein a ratio of a plurality of image capturing apparatuses including the first image capturing apparatus and the second image capturing apparatus to the plurality of image processing apparatuses is N to M (N and M are integers not less than 1).
 11. The image processing system according to claim 1, wherein a ratio of the plurality of cameras to the plurality of image processing apparatuses is N to M (N and M are integers not less than 1).
12. The image processing system according to Claim 1, wherein the image data corresponding to the extracted object region is image data representing the object region.
12. The image processing system according to claim 1, wherein the image data corresponding to the extracted object region is image data of the object region.
13. The image processing system according to Claim 1, wherein the object region includes a region of a moving body.
13. The image processing system according to claim 1, wherein the object region includes a region of a moving body.
 14. The image processing system according to Claim 1, wherein at least one of a region of a person and a region of a ball is included in the object region.

14. The image processing system according to claim 1, wherein at least one of a region of a person and a region of a ball is included in the object region.
15. An image processing apparatus, comprising: one or more memories storing instructions; and one or more processors executing the instruction to: extract an object region from an image captured by an image 139capturing apparatus; obtain, from another image processing apparatus which is connected to the image processing apparatus, image data corresponding to an object region extracted by said another image processing apparatus from an image captured by another image capturing apparatus; and transmit image data corresponding to a result of the extraction of the object region and image data obtained from said another image processing apparatus to an image generating apparatus which generates a virtual viewpoint image and which is connected to the image processing apparatus.
15. An image processing apparatus, comprising: one or more memories storing instructions; and one or more processors executing the instruction to: extract an object region from an image captured by a camera; obtain, from another image processing apparatus which is connected to the image processing apparatus through a daisy chain, image data corresponding to an object region extracted by the other image processing apparatus from an image captured by another camera; and transmit image data corresponding to a result of the extraction of the object region and image data obtained from said another image processing apparatus to an image generating apparatus which generates a virtual viewpoint image and which is connected to the image processing apparatus through the daisy chain.
16. The image processing apparatus according to Claim 15, wherein the one or more processors further execute the instruction to extract a non-object region which is at least different from the object region from an image captured by the image capturing apparatus.
16. The image processing apparatus according to claim 15, wherein the one or more processors further execute the instruction to: extract a non-object region which is at least different from the object region from an image captured by the camera, and compress the image data corresponding to the result of the extraction of the object region and image data corresponding to a result of the extraction of the non-object region such that a compression rate of the image data corresponding to the result of the extraction of the object region is lower than a compression rate of the image data corresponding to the result of the extraction of the non-object region and wherein the compressed image data corresponding to the result of the extraction of the object region and the compressed image data corresponding to a result of the extraction of the non-object region are transmitted to the image generating apparatus.
17. The image processing apparatus according to Claim 16, wherein the one or more processors further execute the instruction to compress the image data corresponding to the result of the extraction of the object region and image data corresponding to a result of the extraction of the non-object region such that a compression rate of the image data 140corresponding to the result of the extraction of the object region is lower than a compression rate of the image data corresponding to the result of the extraction of the non-object region and wherein the compressed image data corresponding to the result of the extraction of the object region and the compressed image data corresponding to a result of the extraction of the non-object region are transmitted to the image generating apparatus.
16. The image processing apparatus according to claim 15, wherein the one or more processors further execute the instruction to: extract a non-object region which is at least different from the object region from an image captured by the camera, and compress the image data corresponding to the result of the extraction of the object region and image data corresponding to a result of the extraction of the non-object region such that a compression rate of the image data corresponding to the result of the extraction of the object region is lower than a compression rate of the image data corresponding to the result of the extraction of the non-object region and wherein the compressed image data corresponding to the result of the extraction of the object region and the compressed image data corresponding to a result of the extraction of the non-object region are transmitted to the image generating apparatus.
18. The image processing apparatus according to Claim 16, wherein the image data corresponding to the result of the extraction of the object region is transmitted without compression and image data corresponding to a result of the extraction of the non-object region is transmitted after the image data corresponding to the result of the extraction of the non-object region is compressed.
17. The image processing apparatus according to claim 15, wherein the one or more processors further execute the instruction to: extract a non-object region which is at least different from the object region from the image captured by the camera, and wherein the image data corresponding to the result of the extraction of the object region is transmitted without compression and image data corresponding to a result of the extraction of the non-object region is transmitted after the image data corresponding to the result of the extraction of the non-object region is compressed.
19. The image processing apparatus according to Claim 16, wherein the image data corresponding to the result of the extraction of the object region and image data corresponding to a result of the extraction of the non-object region are transmitted such that transmission of the image data corresponding to the result of the extraction of the non-object 141region is less frequently than transmission of the image data corresponding to the result of the extraction of the object region.
18. The image processing apparatus according to claim 15, wherein the one or more processors further execute the instruction to: extract a non-object region which is at least different from the object region from the image captured by the camera, and wherein the image data corresponding to the result of the extraction of the object region and image data corresponding to a result of the extraction of the non-object region are transmitted such that transmission of the image data corresponding to the result of the extraction of the non-object region is less frequently than transmission of the image data corresponding to the result of the extraction of the object region.
20. A method for controlling an image processing apparatus, the method comprising: extracting an object region from an image captured by an image capturing apparatus; obtaining, from another image processing apparatus which is connected to the image processing apparatus, image data corresponding to an object region extracted by said another image processing apparatus from an image captured by another image capturing apparatus; and transmitting image data corresponding to a result of the extraction of the object region and image data obtained from the other image processing apparatus to an image generating apparatus which generates a virtual viewpoint image and which is connected to the image processing apparatus.
19. A method for controlling an image processing apparatus, the method comprising: extracting an object region from an image captured by a camera; obtaining, from another image processing apparatus which is connected to the image processing apparatus through a daisy chain, image data corresponding to an object region extracted by the other image processing apparatus from an image captured by another camera; and transmitting image data corresponding to a result of the extraction of the object region and image data obtained from the other image processing apparatus to an image generating apparatus which generates a virtual viewpoint image and which is connected to the image processing apparatus through the daisy chain.
21. A non-transitory computer readable storage medium storing computer executable instructions for causing a computer to execute a method for controlling an image processing apparatus, the method comprising: extracting an object region from an image captured by an 142image capturing apparatus; obtaining, from another image processing apparatus which is connected to the image processing apparatus, image data corresponding to an object region extracted by said another image processing apparatus from an image captured by another image capturing apparatus; and transmitting image data corresponding to a result of the extraction of the object region and image data obtained from the other image processing apparatus to an image generating apparatus which generates a virtual viewpoint image and which is connected to the image processing apparatus.
20.  A non-transitory computer readable storage medium storing computer 
executable instructions for causing a computer to execute a method for 
controlling an image processing apparatus, the method comprising: extracting an object region from an image captured by a camera;  obtaining, from another image processing apparatus which is connected to the image processing apparatus through a daisy chain, image data corresponding to an object region extracted by the other image processing apparatus from an image captured by another camera;  and transmitting image data corresponding to a result of the extraction of the object region and image data obtained from the other image processing apparatus to an image generating apparatus which generates a virtual viewpoint image and which is connected to the image processing apparatus through the daisy chain. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 11, 12-16, 20-21, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hoff et al. (2015/0055929).
 	Regarding claim 1, Van Hoff discloses an image processing system, comprising: a plurality of image processing apparatuses  (103a to 103n) including a first image processing apparatus which extracts an object region from a first image captured by a first image capturing apparatus (reading out a frame in step 408 with an object being captured meets the object region extraction when interpreted broadly) and a second image processing apparatus which extracts an object region from a second image captured by a second image capturing apparatus (reading out a frame in step 408 with an object being captured meets the object region extraction when interpreted broadly); and an image generating apparatus (131) configured to generate a virtual viewpoint image based on image data corresponding to object regions extracted by the plurality of image processing apparatuses, wherein the first image processing apparatus is connected to the second image processing apparatus (par. 47), and wherein the first image processing apparatus obtains the image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus, and transmits, to the image generating apparatus, the obtained image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus and the image data corresponding to the object region extracted by the first image processing apparatus (note par. 73, the left and right images of the stereoscopic images are essentially pointing to the same object region).
	Regarding claim 2, Van Hoff discloses wherein at least one of the first and second image processing apparatuses extracts a non-object region which is at least different from the object region from the image captured by a corresponding image capturing apparatus (the images captured in Van Hoff includes the object region and non-object region, such as the background).
	Regarding claim 7, Van Hoff discloses wherein the image data corresponding to the extracted non-object region is image data of the non-object region (the images captured in Van Hoff includes the object region and the non-object region, such as the background).
	Regarding claim 9, Van Hoff discloses wherein the image generating apparatus is further configured to obtain information on a virtual viewpoint; and wherein the image generating apparatus is configured to generate the virtual viewpoint image based on a position of the virtual viewpoint and a direction from the virtual viewpoint based on the obtained information (par. 77). 
	Regarding claim 11, Van Hoff discloses wherein a ratio of a plurality of image capturing apparatuses including the first image capturing apparatus and the second image capturing apparatus to the plurality of image processing apparatuses is N to M (N and M are integers not less than 1) (note 103a to 103n).
	Regarding claim 12, Van Hoff discloses wherein the image data corresponding to the extracted object region is image data representing the object region (the object captured by cameras 103a to 103n).
	Regarding claim 13, Van Hoff discloses wherein the object region includes a region of a moving body (the object being captured includes a moving object).
	Regarding claim 14, Van Hoff discloses wherein at least one of a region of a person and a region of a ball is included in the object region (the object region is intended to be a person and a ball).
	Regarding claims 15-16, and 20-21, see similar rejections as set forth above.
	Regarding claim 23, Hoff discloses wherein the plurality of image processing apparatuses includes a third image processing apparatus which extracts an object region from a third image captured by a third image capturing apparatus, wherein the third image processing apparatus is connected to the first image processing apparatus via the second image processing apparatus, wherein the second image processing apparatus obtains the image data corresponding to the object region extracted by the third image processing apparatus, and transmits, to the first image processing apparatus, the obtained image data corresponding to the object region extracted by the third image processing apparatus and the image data corresponding to the object region extracted by the second image processing apparatus, and wherein the first image processing apparatus further obtains the image data corresponding to the object region extracted by the third image processing apparatus via the second image processing apparatus, and further transmits, to the image generating apparatus, the obtained image data corresponding to the object region extracted by the third image processing apparatus.  That is, according to paragraph 47, Hoff states that the camera modules 103a, 103b, and 103n are connected in a daisy chain.  In other words, module 103a communicates with module 103n via module 103b, and image data captured and extracted by module 103n is transmitted to module 103a through module 103b, and vice versa.  Thus, this interpretation meets the claimed limitations above.
	Regarding claim 25, Hoff inherently discloses the extraction by the first image processing apparatus and the extraction by the second image processing apparatus are performed in parallel.  That is, the camera modules 103 process image data in parallel manner.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoff et al. (2015/0055929) in view of Cho et al. (2015/0201152).
Regarding claim 3, Van Hoff does not disclose that wherein the at least one of the first and second image processing apparatuses compresses the image data corresponding to the extracted object region and image data corresponding to the extracted non-object region such that a compression rate of the image data corresponding to the extracted object region is lower than a compression rate of the image data corresponding to the extracted non-object region and transmits the compressed image data.  However, Van Hoff teaches that the raw video from the camera modules 103 may be compressed (par. 69).  Cho discloses a raw video compressor (note different compressors in Fig. 1-14).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cho into Van Hoff to perform the well known functions as claimed.
Regarding claim 4, Van Hoff does not disclose wherein the at least one of the first and second image processing apparatuses transmits image data corresponding to the extracted object region without compression and transmits image data corresponding to the extracted non-object region after the image data corresponding to the extracted non-object region is compressed.  However, Van Hoff teaches that the raw video from the camera modules 103 may be compressed (par. 69).  Cho discloses a raw video compressor (note different compressors in Fig. 1-14) and exclusion of compressing motion areas (par. 99-100, S713).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cho into Van Hoff to perform the well known functions as claimed.
Regarding claim 17, see rejection to claim 3.
Regarding claim 18, see rejection to claim 4.
Allowable Subject Matter
Claims 5, 6, 8, 10, 19, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection (for claims 5, 6, 8, 10, and 19).  
 
 Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.  
 	Applicant argues that the patented claims do not meet the claimed invention and therefore, the double patenting rejection should be withdrawn.  The examiner disagrees and maintained that the narrowly patented claims still meet the broadly claimed invention as explained in correspondingly manner as follows:
1. An image processing system, comprising: a plurality of image processing apparatuses including a first image processing apparatus which extracts an object region from a first image captured by a first image capturing apparatus and a second image processing apparatus which extracts an object region from a second image captured by a second image capturing apparatus; and 

an image generating apparatus configured to generate a virtual viewpoint image based on image data corresponding to object regions extracted by the plurality of image processing apparatuses, 
wherein the first image processing apparatus is connected to the second image processing apparatus, and 



wherein the first image processing apparatus obtains the image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus, and transmits, to the image generating apparatus, the obtained image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus and the image data corresponding to the object region extracted by the first image processing apparatus.
1. An image processing system, comprising: a plurality of image processing apparatuses including a first image processing apparatus which extracts an object region from a first image captured by a first camera in a plurality of cameras and a second image processing apparatus which extracts an object region from a second image captured by a second camera in the plurality of cameras; and 

an image generating apparatus configured to generate a virtual viewpoint image based on image data corresponding to the object regions extracted by the plurality of image processing apparatuses, 
wherein the plurality of image processing apparatuses are connected to each other through a daisy chain (two daisy chain connected image processing apparatuses meet the limitation as claimed), 

wherein image data corresponding to the object regions extracted by the first and second image processing apparatuses is transmitted to the image generating apparatus in accordance with the daisy chain connection between the plurality of image processing apparatuses, and wherein the first image processing apparatus receives the image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus through the daisy chain, and transmits the received image data and the image data corresponding to the object region extracted by the first image processing apparatus (in other words, when two image processing apparatuses are connected in daisy chain, the extracted similar object regions from each image processing apparatus are transmitted to each other and to the image generating apparatus, which is the same as the corresponding limitations as claimed).


	As explained in the matching manner above, it is maintained that the broadly claimed invention is still met by the narrowly patented claims.
	With regard to applicant’s argument that HOFF does not disclose at least "wherein the first image processing apparatus obtains the image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus, and transmits, to the image generating apparatus, the obtained image data corresponding to the object region extracted by the second image processing apparatus which is connected to the first image processing apparatus and the image data corresponding to the object region extracted by the first image processing apparatus" as presently claimed, the examiner disagrees.  In paragraph 47, Hoff states that the camera modules 103a to 103n are connected in daisy chain and each camera is connected to connection hub 123 via signal lines 102n.  In paragraph 41, Hoff also states that the cameras 103n can be in any number.  In paragraph 88, Hoff further states that there can be only two cameras, left and right cameras as in conventional stereoscopic systems.  Based on these paragraphs, when there are only two cameras in Hoff, such as left and right cameras, these cameras would be connected to each other, focused on the same subject or object, and simultaneously connected to connection hub 123 via lines 102.  As such, the connections enable the focused subject to be transmitted to each other.  Therefore, these interpretations of Hoff meet the limitations as argued above.  
	In view of above arguments, it is clear that applicant fails to overcome the office rejections.  As a result, the rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422